Citation Nr: 0106304	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  99-03 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), from September 3, 1996 to 
December 10, 1997, and to a rating in excess of 50 percent 
thereafter.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  March 1997 and July 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied a rating in 
excess of 30 percent for PTSD entitlement to a TDIU, 
respectively.

A March 1998 RO decision increased the rating for the 
veteran's PTSD to 50 percent, effective from December 11, 
1997.  Since the veteran filed his increased rating claim on 
September 3, 1996, the issue is entitlement to a rating in 
excess of 30 percent for PTSD from September 3, 1996 to 
December 10, 1997, and to a rating in excess of 50 percent 
thereafter. 

In May 2000, the veteran testified at a Board video 
conference hearing held at the RO.  At that hearing before 
the undersigned member of the Board, additional evidence was 
submitted on behalf of the veteran.  This evidence was 
accompanied by a waiver of RO review signed by the veteran.  
38 C.F.R. § 20.1304 (2000).


REMAND

The veteran contends that his PTSD is more severe than the 
currently assigned 50 percent rating and that he is 
unemployable due to his PTSD.  The relevant evidence is 
briefly summarized below.

In a November 1995 Vet Center mental status evaluation an 
intake counselor assessed a Global Assessment of Functioning 
(GAF) score of 40.  

At a VA psychiatric examination in February 1997, the Axis I 
diagnosis was PTSD, mild to moderate and the examiner 
assigned a GAF score of 60 to 65.  

In February 1998 letter, J. W. H., LPC indicated that the 
veteran's PTSD symptoms were quite severe and presented him 
with a definite disadvantage in the work world.  He further 
indicated that the veteran would be unable to compete in any 
work situation, as he could not adequately cope with even the 
most minimal of pressure.  

At a VA psychiatric examination in February 1998, the Axis I 
assessment was PTSD, moderately severe with a GAF assessed at 
50.  (As noted in the introduction, the RO subsequently 
increased the rating for the veteran's PTSD to 50 percent.)

In a private examination report dated January 1999, F. L. H., 
D.O., diagnosed PTSD, panic disorder, and recurrent major 
depression, and a GAF score of 40 to 45 was assigned.  

M. J. W., a Vocational counselor, indicated in a September 
1999 letter that after reviewing the veteran's medical 
records, in his professional opinion, the veteran has been 
totally unemployable since 1995.  

At VA psychiatric examination in November 1999, the examiner 
noted that the veteran's symptoms were about the same as his 
last VA examination.  The examiner indicated that the veteran 
had mild to moderate social and industrial impairment 
secondary to PTSD and did have a large number of physical 
problems.  The veteran was assessed a GAF of 53.

At the veteran's video conference hearing in May 2000, the 
veteran's attorney indicated that the veteran was medically 
retired from the Postal Service due to his PTSD and not his 
back condition.  Evidence submitted by the veteran at the 
time of his video conference hearing shows that the veteran 
was awarded Social Security benefits based on his back 
condition.  
Since the veteran, through his attorney, has indicated that 
he is medically retired from the Postal Service due to his 
PTSD, it is the Board's judgment that any employment records 
that may be available should be obtained as they are 
obviously relevant to the issue of whether the veteran's PTSD 
precludes substantially gainful employment.  Further, 
although the veteran was afforded a VA examination in 
November 1999, significantly, there is no medical opinion of 
record that that addresses the question of whether the 
veteran's service-connected PTSD has interfered with his 
employability to such a degree that he is unable to secure 
and follow a substantially gainful occupation.  The Board 
also notes that it is apparent that there are relevant 
medical evidence that is not on file, to include treatment 
records from a Vet Center.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have provided psychiatric 
evaluation or treatment in recent years, 
to include a Vet Center.  Any medical 
records that are obtained and are not 
already of record should be associated 
with the claims file.  38 C.F.R. § 3.159 
(2000).

2.  After obtaining consent and relevant 
employment information from the veteran, 
the RO should contact the Postal Service 
and obtain the veteran's employment 
records as they relate to his retirement.

3.  The veteran should be scheduled for a 
comprehensive VA psychiatric examination 
for the purpose of ascertaining the 
severity of his service-connected PTSD.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should also render an opinion as to the 
effect the veteran's service-connected 
PTSD alone, apart from consideration of 
other nonservice-connected psychiatric or 
physical impairment, has on his ability 
to work.  After examining the veteran and 
reviewing the claims file, the examiner 
should clearly report the current degree 
of resulting impairment.  A GAF score due 
solely to PTSD should be reported.

4.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).

5.  When the development requested above 
has been completed, the RO should 
readjudicate the claims for a rating in 
excess of 50 percent for PTSD and 
entitlement to a TDIU.  If any benefits 
sought is denied, the RO should furnish 
the veteran and his attorney with a 
supplemental statement of the case and 
they should be given the opportunity to 
respond thereto before the case is 
returned to the Board for appellate 
review.

The purpose of this remand is to assist the veteran to ensure 
an adequate record for appellate review.  The veteran and his 
attorney have the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


